Amendment to Investment Sub-Advisory Agreement Between Curian Capital, LLC; UBS Global Asset Management (Americas) Inc.; and Curian Variable Series Trust This Amendmentis made by and between Curian Capital, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), UBS Global Asset Management (Americas) Inc., a Delaware corporation and registered investment adviser (“Sub-Adviser”) and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Adviser, the Sub-Adviser and the Trust entered into an Investment Sub-Advisory Agreement dated as of April 29, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to a certain investment portfolio of the Trust (the “Fund”); and Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to amend the Fund’s name (“Fund Name Change”) as follows: Fund Name Change (effective September 16, 2013) Curian/UBS Global Long Short Income Opportunities Fund to Curian/UBS Global Long Short Fixed Income Opportunities Fund Now Therefore, the parties hereby agree to amend the Agreement as follows: 1.Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2.Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. 3.This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser, the Sub-Adviser, and the Trust have caused this Amendment to be executed as of September 13, 2013, effective as of September 16, 2013. Curian Capital, LLC UBS Global Asset Management (Americas) Inc. By: /s/ Michael A. Bell By: /s/ Mark F. Kemper /s/ Emily Kenna Name: Michael A. Bell Name Mark F. Kemper Emily Kenna Title: President and Chief Executive Officer Title: Secretary Assistant Secretary Curian Variable Series Trust /s/ Angela R. Burke Name: Angela R. Burke Title: Assistant Secretary Schedule A Dated September 16, 2013 (Funds) Curian/UBS Global Long Short Fixed Income Opportunities Fund A-1 Schedule B Dated September 16, 2013 (Compensation) Curian/UBS Global Long Short Fixed Income Opportunities Fund Average Daily Net Assets Annual Rate $0 to $100 Million 0.350% Over $100 Million to $200 Million 0.325% Over $200 Million to $300 Million 0.275% Over $300 Million 0.250% B-1
